DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly amended claim 5 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1-4, previously examined on the merits, are directed to the species depicted in Figures 7a-9b, where a rotating cam (52) engages a head (50) of a pin (see claim 1, lines 15-19, and paragraphs [0058]-[0068]). Claim 5 recites limitations directed to a separate species, where a threaded member (64) is provided at an angle through a cylinder (61) and engages with a portion (60) of a pin, as shown in Figures 10-16 (see claim 5, lines 1-6, and paragraphs [0069]-[0090]). 
Since applicant has received an action on the merits for the originally presented invention of claims 1-4, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0021231 (Herbstreit).
Regarding claim 1, Herbstreit discloses a joining device (11; see Figure 1) with minimum visibility for parts of furniture and furnishing items, joining a first panel (1) and a second panel (2), which must be moved towards each other according to an approach direction (along the vertical axis in Figure 1) to bring a face of the first panel in a tightening position against a side of the second panel, said joining device comprising:
a blocking group (6); and
a connection group (14),
at least part of said connection group being assembled in said second panel before final coupling of said first and second panels against each other (see paragraph [0016]),
said first panel comprising a seat (formed inside 5 in Figure 1) for said blocking group which is contained within a thickness thereof (see Figure 1),
and said seat having a longitudinal axis (horizontal axis going through 6 in Figure 1) which is perpendicular to said approach direction, and extends from a side of said first panel towards an inside thereof (see Figure 1),
wherein said blocking group is provided inserted inside said seat before a final coupling of said first and said second panels against each other (see paragraph [0015]),
wherein said blocking group acts on a pin (14) of the connection group to be blocked, the pin being positioned in a first opening (defined at a bottom end of the bottom in Figure 1, through which 14 extends) defined in the face of the first panel and extending from a hole (adjacent 15) formed in the side of said second panel (see Figure 1), and
wherein said blocking group comprises a rotating cam (6) in said seat of said first panel, which engages said pin and which is provided with an activation element (10) for rotation, said rotating cam being rotatable around an axis perpendicular to the side of the first panel (see paragraph [0014]).
Regarding claim 3, Herbstreit discloses connection group (14) is shaped as a screw having an enlarged head (13), said screw being positioned integrally in a bush (15) of the second panel (2).
Regarding claim 4, Herbstreit discloses said rotating cam (6) is shaped as a curved wall, which forms a toothing (formed on the sides of profile 12) having a variable profile (12; see Figure 1).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Herbstreit said rotating cam (6) is positioned in an intermediate portion of a cylinder which provides, in an upper portion, a perimetric toothing (10), embedded with respect to a side surface of the cylinder (see Figure 1), but fails to disclose the perimetric toothing being accessible through a second opening defined on a face of said first panel, the perimetric toothing being adapted to be engaged by an operating tool inserted in the second opening.
The prior art fails to fairly show or suggest a modification to Herbstreit such that the perimetric toothing is accessible through a second opening defined on a face of said first panel, the perimetric toothing being adapted to be engaged by an operating tool inserted in the second opening. Further, one of ordinary skill would not have been motivated to make such a modification, as the perimetric toothing (10) is accessible through the seat in which the rotating cam (6) is placed. As such, forming a second opening to access a perimetric toothing of the cylinder would teach away from the intended structure of Herbstreit.

Response to Arguments
Applicant’s arguments with respect to the previous rejection of claim 1 over EP 0 378 118 (Koch) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 19, 2022